Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-7 is the inclusion of the limitations of an article that includes a layer of thermochromic material disposed in or on the substrate, a color of one or more regions of the thermochromic material falling within a region of a standard CIE color chart above about 0.25 and below about 0.4 on the y-axis and above 0.2 and below about 0.5 on the x-axis. It is this limitation found in the claim, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
	The primary reason for allowance of claims 8-14 is the inclusion of the limitations of an article that includes a layer of thermochromic material disposed in or on the substrate, a color of one or more regions of the thermochromic material falling within a region of a standard CIE color chart bounded by a line expressed by the equation y > 0.47x+0.08 and a line expressed by the equation y < 0.47x+0.2. It is this limitation found in the claim, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for allowance of claims 15-21 is the inclusion of the limitations of an article that includes a layer of thermochromic material disposed in or on the substrate, a color of one or more regions of the thermochromic material falling within: a region of a standard CIE 
equation:  y > 0.47x+0.08 and a line expressed by the equation y < 0.47x+0.2. It is these limitations found in the claim, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Steenackers et al. (US 2018/0147874) disclose a colour laser markable article with a first and a second laser markable layer, having a first infrared dye IR-1 having an absorption maximum in the infrared region λmax (IR-1) and a second infrared dye IR-2 having an absorption maximum in the infrared region λmax(IR-2).  Kasai (US 2009/0085696) disclose an inkjet recording method that includes  (a) a step of applying an undercoat liquid onto a recording medium, (b) a step of carrying out image formation by discharging a colored liquid onto the undercoat liquid, and (c) a step of curing the colored liquid, the colored liquid being a multiple color ink set having a plurality of ink compositions.  Gore (US 20007/0092828) disclose an imaging medium having a substrate and an imaging composition disposed on the substrate.  The imaging composition has a matrix, a thermochromic compound dispersed or dissolved in the matrix and at least two photoinitiators dispersed or dissolved in the matrix.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254.  The examiner can normally be reached on M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853